Citation Nr: 1132200	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-37 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned a non-compensable initial disability rating, effective April 24, 2007.

The Veteran's timely August 2007 Notice of Disagreement appears to express the Veteran's intention to pursue an appeal as to an initial disability rating assigned for tinnitus.  In a separate August 2007 VA Form 21-4138, however, the Veteran clarified that he wished to limit his appeal only to the issue concerning the initial disability rating for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran did not previously identify any private or VA medical facilities that treated his hearing loss.  Nonetheless, in view of the following remand instructions, VA should contact the Veteran and request again that he identify any private or VA medical providers who have treated his hearing loss.  Efforts should then be made to obtain any private or VA treatment records identified by the Veteran, and to associate them with the claims file.

The Veteran was most recently afforded a VA examination to determine the severity of his bilateral hearing loss in June 2007, more than four years ago.  In view of the length of time that has passed since that examination, the Veteran should be scheduled for a new VA examination to determine the current severity of his bilateral hearing loss.   See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  




Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a compensable initial disability rating for bilateral hearing loss.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran must also be provided a VA 21-4142 release and be requested to provide on the release the names and addresses for any private or VA medical providers who have treated his bilateral hearing loss.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran must be afforded a full VA examination, with an appropriate examiner, to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner should be requested to review the entire claims file in conjunction with the examination.

A medical history; audiometric pure tone threshold test for the frequencies at 1000, 2000, 3000, and 4000 Hertz; a Maryland CNC speech recognition test; and any other tests and studies deemed necessary by the examiner must be performed.  To the extent that the examiner determines that there are inconsistencies or irregularities in the test results, the examiner should explain such inconsistencies or irregularities and offer an opinion as to the reliability and/or validity of the testing performed at the examination.

The Veteran's reported medical history, test results, findings, and opinions should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to a compensable initial disability rating for bilateral hearing loss must be readjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


